Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shen et al. CN 211747607.
CN 211747607 has a specification which paraphrases the current specification with the same three figures and also has seven claims that closely paraphrase the seven claims in this application with no patentable distinction. However, CN 211747607 has a different inventive entity in that it only has two inventors instead of the three in the current application and the names of the inventors are abbreviated with no location or address listed wherein it is not certain if the inventors are the same inventors. The assignee is also not listed in the translated portions of the reference wherein it is unknown if there is a common assignee.
The applied reference has possibly a common inventor or assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nyden 2,333,813. Nyden discloses: A whole environment-friendly lipstick, (as defined in the specification on paragraphs 2, 5, 12, 18 and 25, the environment-friendly lipstick is the lipstick case being made from recycled or biodegradable materials and Nyden discloses the case to be made from degradable paper and cardboard on page 1, left column, lines 38-41 and the right column, lines 2-6) comprising a base (21), a bead (10) embedded inside the base (as shown in figure 2) and being slidable inside the base (starting at 22 the slot or sliding mechanism extends into the base 21 wherein bead 10 is slidable as disclosed on page 2, left column, lines 4-8), a middle restrainer (15) fixedly embedded in an upper inner wall of the base (as shown in figure 2, 15 fixedly extends within the base 21), and an upper cover (23) covering an outer wall of the middle restrainer (as shown in figure 1), wherein an upper end surface on one side of the base (21) is recessed to form a guide slot (22), and the bead (10) comprises a push block (12, 14) that penetrates the guide slot (as shown in figure 2), and the bead (10) is driven by the push block (bead 10 is slidable via 12, 14 as disclosed on page 2, left column, lines 4-8) to slide up and down along an inner wall of the middle restrainer (15).
Regarding claim 7, Nyden discloses the middle restrainer (15) forms a bead (10) stop at (20). 
2. The whole environment-friendly lipstick of claim 1, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nyden 2,333,813 in view of 강성일 KR 20130004827. Nyden discloses: A whole environment-friendly lipstick, wherein the bead (10) further comprises a sleeve portion (as shown in figures 2 and 4, the cavity portion of 10 that surrounds lipstick 26 and extends above 11) for holding a lipstick paste, and a push portion (as shown in figures 2 and 4, the portion of 10 that extends below 11 and thereby extends down from the upper sleeve above 11) formed by extending downward from a bottom surface of the sleeve portion, and an outer wall on one side of a lower portion of the push portion (the lower portion of 10) protrudes to form the push block (12, 14) substantially as claimed but does not disclose the cross-section of the push portion (23) being cross-shaped. However, KR teaches another cosmetic dispenser with a push block 410 having a cross shape formed by wings 411 for the purpose of providing additional stability to the push block. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide the push block of Nyden with a cross shape as, for example, taught by KR in order to provide additional stability to the push block.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nyden 2,333,813 in view of Ellsworth 2016/0174687. Nyden discloses: A whole environment-friendly lipstick, with a bead (10) which can be made from a generic plastic as disclosed on page 1, left column, lines 38-41, substantially as claimed but does not disclose the bead plastic is made of PP recycled plastic. However, Ellsworth teaches another cosmetic dispenser with a bead 560 having the components of the dispenser being made from polypropylene as taught on paragraph 52 which can be from recycled polypropylene as taught on paragraph 57 for the purpose of manufacturing an environmentally friendly device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to manufacture the bead of Nyden with recycled polypropylene as, for example, taught by Ellsworth in order to manufacture an environmentally friendly device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson, Warren, Jr., and McArdle teach other push block type cosmetic dispensers. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J CASIMER JACYNA whose telephone number is (469)295-9095.  The examiner can normally be reached on Mon.-Fri. 7:30AM-4:30 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J C Jacyna/Primary Examiner, Art Unit 3754